                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:17-CV-00138-RJC

 JAMES S. WILHELM,                         )
                                           )
              Plaintiff,                   )
                                           )
        v.                                 )                     ORDER
                                           )
 NANCY A. BERRYHILL,                       )
 Acting Commissioner of Social             )
 Security,                                 )
                                           )
              Defendant.                   )
                                           )


      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 10); Plaintiff’s Memorandum in Support, (Doc. No. 11);

Defendant’s Motion for Summary Judgment, (Doc. No. 12); and Defendant’s

Memorandum in Support, (Doc. No. 13). The motions are ripe for adjudication.

I.    BACKGROUND

      A. Procedural Background

      James S. Wilhelm (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of his social security claim. Plaintiff filed an

application for supplemental security income under Title XVI of the Social Security

Act (“SSA”) on October 4, 2013, alleging an onset date of May 7, 2013. (Doc. Nos. 9

to 9-1: Administrative Record (“Tr.”) at 167). His applications were denied first on


                                          1
January 13, 2014, and again on March 20, 2014 upon reconsideration. (Tr. 99, 110).

Plaintiff filed a timely request for a hearing on April 14, 2014, (Tr. 115), and an

administrative hearing was held by an administrative law judge (“ALJ”) for the Social

Security Administration on February 18, 2016. (Tr. 38).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 20–34). Plaintiff requested a review of the ALJ’s decision, but on June

7, 2017, the Appeals Council denied Plaintiff’s request for a review. (Tr. 4). Plaintiff

exhausted his administrative remedies, and this case is now before the Court for

disposition of the parties’ cross-motions for summary judgment. Plaintiff’s Motion

for Summary Judgment, (Doc. No. 10), and Plaintiff’s Memorandum in Support, (Doc.

No. 11), were filed on December 11, 2017.          Defendant’s Motion for Summary

Judgment, (Doc. No. 12) and Memorandum in Support, (Doc. No. 13), were filed on

February 8, 2018.

      B. Factual Background

      The question before the ALJ was whether Plaintiff was disabled under section

1614(a)(3)(A) of the SSA. (Tr. 23). To establish entitlement to benefits, Plaintiff has

the burden of proving that he was disabled within the meaning of the SSA. 1 Bowen

v. Yuckert, 482 U.S. 137, 146 n5 (1987). Plaintiff alleges that his disability began on




      1  Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                           2
May 7, 2013 due to lower back pain; pain in both legs; and neck pain (Tr. 195).

       After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 34). In reaching

his conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

five steps are:

        (1) whether claimant is engaged in substantial gainful activity—if yes,
           not disabled;
       (2) whether claimant has a severe medically determinable physical or
           mental impairment, or combination of impairments that meet the
           duration requirement in § 404.1509—if no, not disabled;
       (3) whether claimant has an impairment or combination of impairments
           that meets or medically equals one of the listings in appendix 1 and
           meets the duration requirement—if yes, disabled;
       (4) whether claimant has the residual functional capacity (“RFC”) to
           perform his or her past relevant work—if yes, not disabled; and
       (5) whether considering claimant's RFC, age, education, and work
          experience he or she can make an adjustment to other work—if yes,
          not disabled.

See 20 C.F.R. § 404.1520(a)(4)(i-v). In this case, the ALJ determined at the fifth step

that Plaintiff was not disabled. (Tr. 33–34).

       In reaching his decision, the ALJ first concluded that Plaintiff had not engaged

in any substantial gainful activity from October 3, 2013, the application date. (Tr.

25). At the second step, the ALJ found that the Plaintiff had the following severe

impairments: “lumbar and cervical degenerative disc disease, gastroesophageal

reflux disease (GERD), syncope, and depression (20 CFR 416.920(c)).” (Id.). At the

third step, the ALJ determined that Plaintiff did not have an “impairment or



                                           3
combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d),

416.925 and 146.926).” (Tr. 26–27).

      Subsequently, the ALJ assessed Plaintiff’s RFC and found that he retained the

capacity to perform “light work” as defined by 20 C.F.R. 416.967(b) except that “he

requires a sit/stand option, changing positions twice per hour.” (Tr. 27–28). The RFC

also stated that Plaintiff “is capable of occasional climbing of ramps and stairs and

no climbing of ladders, ropes, or scaffolds. . . . [Plaintiff] needs a cane to ambulate,

but not in performance of job duties. . . . [Plaintiff] can perform simple, routine,

repetitive tasks.”   (Tr. 28).   When making this finding, the ALJ stated that he

“considered all symptoms and the extent to which these symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence. . . .”

(Tr. 28). The ALJ further opined that he “considered opinion evidence in accordance

with the requirements of 20 CFR 416.927 and SSRs 96-2p, 96-5p, 96-6p and 06-3p.”

(Tr. 28). At the fourth step, the ALJ found that Plaintiff has never engaged in

substantial gainful activity. (Tr. 32). At the final step, however, the ALJ concluded

that jobs existed in significant numbers in the national economy that Plaintiff could

perform. (Tr. 33–34).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty




                                           4
in his determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g) and 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The District Court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King

v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been

defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence….”).

      The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,


                                           5
assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       On appeal before this Court, Plaintiff argues that the ALJ first erred by failing

to give a full function-by-function analysis of the nonexertional mental functions

associated with Plaintiff’s mental impairments. (Doc. No. 11 at 5–11). Plaintiff also

argues that the ALJ erred by failing to identify apparent conflicts between the VE’s

testimony and the Dictionary of Occupational Titles (“DOT”). (Id. at 11–16). The

Court disagrees with both of Plaintiff’s arguments, for the reasons set forth below.

       A. The ALJ adequately determined Plaintiff’s RFC.

       Plaintiff argues that the ALJ erred in determining his mental RFC when, in

the face of Plaintiff’s moderate limitation in concentration, persistence or pace

(“CPP”), the ALJ did not discuss Plaintiff’s ability to stay on task. (Doc. No. 11 at 5–

11). The Court disagrees.

       “[T]he ability to perform simple tasks differs from the ability to stay on task.”

Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015). “Only the latter limitation would

account for a claimant's limitation in concentration, persistence, or pace.” Id. As a

result, Mascio stands for the rule that an ALJ must either adopt a limitation that

addresses a claimant’s ability to stay on task or explain why such a limitation is

                                           6
unnecessary, even in the face of the claimant’s CPP limitations. Grant v. Colvin, No.

1:15CV00515, 2016 WL 4007606, at *9 (M.D.N.C. July 26, 2016). Mascio does not

stand for the proposition, however, that remand is automatically warranted when an

ALJ finds a moderate limitation in concentration, persistence or pace but fails to

provide a detailed analysis of a plaintiff’s ability to stay on task.        Holbrook v.

Berryhill, 2018 WL 325244 at *4, No. 3:16-cv-00713-RJC (W.D.N.C. Jan. 8, 2018). So

long as an ALJ’s RFC assessment is supported by substantial evidence in the record,

and other inadequacies in the ALJ’s decision do not frustrate meaningful review, an

ALJ has met his Mascio duty.          Mascio, 780 F.3d at 636 (“[R]emand may be

appropriate . . . where an ALJ fails to assess a claimant's capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies

in the ALJ's analysis frustrate meaningful review.”). Remand for lack of discussion

is appropriate only if the ALJ’s opinion is “‘sorely lacking’ in a manner that ‘frustrates

meaningful review.’” Hubbard v. Berryhill, No. 3:17-CV-677, 2018 WL 3744017, at

*6 (W.D.N.C. Aug. 7, 2018) (quoting Ponder v. Berryhill, 2017 WL 1246350, at *4

(W.D.N.C. Mar. 31, 2017)).

      Here, the ALJ assigned Plaintiff a moderate limitation in CPP but limits

Plaintiff to simple, routine tasks in the RFC. (Tr. 27). On its face, the RFC fails to

address Plaintiff’s ability to stay on task. Therefore, the Court must look to the ALJ’s

decision to determine if he adequately explained why Plaintiff does not require a

limitation addressing the ability to stay on task and to examine whether substantial

evidence supports his RFC determination.



                                            7
       In his opinion, the ALJ found that Plaintiff’s moderate difficulties in CPP were

“due to depression in combination with chronic pain.” (Tr. 27). Notably, the ALJ

reported that “there are no specific abnormal objective findings in this regard.” (Tr.

27).   Indeed, this conclusion comports with the findings of the State agency

psychological consultants’ assessment, although the ALJ ultimately ascribed “less

weight” to these opinions. (Tr. 32, 76–85, 87–97). One of these opinions found that

Plaintiff only had “mild” difficulties in maintaining CPP. (Tr. 80).       The second

assessment reported that Plaintiff stated that he had never been seen by a mental

health doctor, alleged that “his physical problems” are what keep him from working,

and claimed that “without the physical problems, he would be normal.” (Tr. 91).

Nevertheless, the ALJ found that “it is likely that the claimant may have some

difficulty focusing.” (Tr. 27) (emphasis added). To support this conclusion, the ALJ

noted that “[a]t the hearing, [Plaintiff] tended to speak fast and rambled somewhat

when answering questions.” “Also, [Plaintiff] had to be reminded several times to

respond to the specific questions asked, rather than continuing on with whatever he

wanted to say.” (Tr. 27).

       Upon viewing the record in its entirety, this latter finding, made by the ALJ,

seems to be the principal finding regarding any limitation Plaintiff has in CPP. But

as the ALJ noted, this finding was not supported by objective medical evidence.

Indeed, the only objective medical evidence regarding Plaintiff’s mental limitations

found Plaintiff’s mental limitations to be even less severe than the ALJ’s assessment.

Upon examining Plaintiff, the State agency psychological consultant concluded that



                                           8
Plaintiff has only a “mild limitation” in CPP. (Tr. 80). Moreover, the ALJ determined

that Plaintiff’s limitations in CPP were due to the combination of depression and

chronic pain. Although the ALJ found “that the evidence as a whole supports a

finding that [Plaintiff’s] depression meets the criteria to be ‘severe,’” he still

determined that Plaintiff “retains the ability to do simple, routine, repetitive tasks.”

(Tr. 32). The ALJ accounted for Plaintiff’s chronic pain in his RFC by requiring that

Plaintiff have a sit/stand option in work and the ability to change position twice per

hour. (Tr. 28). In his RFC determination, the ALJ discussed Plaintiff’s depression

as well and did not find that it would seriously impede Plaintiff’s ability to work:

      [T]he record shows that the claimant has been on antidepressant
      medications off and on since December 2012 . . . . The claimant reported
      in January 2014 that his symptoms were “OK” on citalopram . . . . At
      some point the claimant stopped citalopram, as a May 2015 noted that
      he restarted it for depression . . . . An emergency department record from
      two weeks later indicates that this mental status was normal . . . . He
      was given trazodone in August 2015 . . . . His affect was normal in
      November 2015 . . . . The undersigned is persuaded that the claimant
      can perform simple, routine, repetitive tasks despite depression and
      chronic pain.

(Tr. 31–32). Therefore, the ALJ also adequately considered Plaintiff’s depression—

the other factor the ALJ perceived to contribute to Plaintiff’s moderate limitation in

CPP—in his RFC analysis. Due to the paucity of objective medical findings regarding

Plaintiff’s moderate limitation in CPP, this Court finds that a more thorough

function-by-function analysis of the Plaintiff’s mental limitations in CPP was

unnecessary. Furthermore, this Court finds that the ALJ’s decision demonstrates

why a full function-by-function analysis of Plaintiff’s limitations in CPP was

unnecessary.
                                           9
       The ALJ concluded in his RFC determination that “[b]ased on the evidence as

a whole . . . the [Plaintiff] is able to perform work as described in the residual

functional capacity on a sustained basis despite his impairments, both severe and

nonsevere.” This Court agrees that substantial evidence in the record supports the

ALJ’s RFC determination. Therefore, the Court finds that the ALJ’s discussion of

Plaintiff’s RFC, and specifically Plaintiff’s mental limitations in this regard, was

sufficient.

       B. The ALJ Properly Relied on the Vocational Expert’s Testimony.

       Plaintiff argues that the ALJ also erred by failing to identify an apparent

conflict between Plaintiff’s RFC and his recommended jobs’ reasoning levels. Plaintiff

grounds his assertion in the Fourth Circuit case of Pearson v. Colvin, 810 F.3d 204

(4th Cir. 2015). In Pearson, the Fourth Circuit held that the ALJ has not fully

developed the record if any unresolved conflicts exist between the VE’s testimony and

the DOT. Pearson, 810 F.3d at 209.        Thus, under Pearson, ALJs have a duty to

identify any apparent conflicts between the VE’s testimony and the DOT and to elicit

an explanation regarding an apparent conflict. Id. Plaintiff is correct in recognizing

that Pearson elevated the ALJ’s responsibility in addressing apparent conflicts;

however, Plaintiff is incorrect in finding that an apparent conflict exists in the case

at hand.

       Specifically, Plaintiff alleges that the ALJ failed to identify an apparent

conflict between the VE’s testimony claiming that Plaintiff could perform the jobs

toll collector (Reasoning Level 3) and ticket taker and marker (both Reasoning


                                           10
Level 2) and limiting Plaintiff to only simple, routine, repetitive tasks. Plaintiff

points out that jobs with a Reasoning Level of 2 “require the ability to follow oral or

written detailed instructions” and that Reasoning Level 3 jobs require the ability for

even “more complex instructions than Reasoning Level 2.” (Doc. No. 11 at 13).

Plaintiff alleges that the VE’s proposed jobs are more demanding than performing

simple, routine, repetitive tasks.

      This Court has repeatedly addressed and refuted Plaintiff’s argument.

“There is no direct correlation between the DOT's reasoning levels and a limitation

to carrying out simple instructions or performing simple work; thus, jobs requiring

an individual to perform such work is consistent with a DOT reasoning level of

either 2 or 3.” Thomas v. Berryhill, No. 3:16-CV-00836-MOC, 2017 WL 3595494, at

*5 (W.D.N.C. Aug. 21, 2017), appeal docketed, No. 17-2215 (4th Cir. Oct. 18, 2017)

(quoting Carringer v. Colvin, No. 2:13-CV-00027-MOC, 2014 WL 1281122, at *3

(W.D.N.C. Mar. 27, 2014)); see also Corvin v. Berryhill, No. 5:17-CV-92-RJC-DSC,

2018 WL 3738226, at *4 (W.D.N.C. Aug. 7, 2018) (“Reasoning level 2 jobs ‘do not

imply an apparent conflict with a work limitation to simple, routine, repetitive

work.’” (quoting Bethea v. Berryhill, 5:17-CV-145, 2018 WL 1567356, at *4

(W.D.N.C. Mar. 30, 2018)). Other courts have found that “even level 3 reasoning is

not inconsistent with the ability to do only ‘simple’ work.” Id. (citing Terry v.

Astrue, 580 F.3d 471, 478 (7th Cir. 2009) and Clontz v. Astrue, No. 2:12-cv-12-FDW,

2013 WL 3899507, at *5 n.6 (W.D.N.C. Jul. 29, 2013)). Therefore, no apparent




                                           11
conflict exists between jobs having a Reasoning Level of 2 or 3 and a limitation to

only performing simple, routine, repetitive tasks.

IV.   CONCLUSION

      Because this Court finds that the ALJ properly accounted for Plaintiff’s

nonexertional mental functions in his RFC determination and that no apparent

conflict exists between the VE’s testimony and the DOT, the Court affirms the

decision of the ALJ. Substantial evidence supports the ALJ’s determination, and

remand would be improper because the ALJ’s decision is not sorely lacking as to

frustrate meaningful review.

      IT IS, THEREFORE, ORDERED that:

      1.     Plaintiff’s Motion for Summary Judgment, (Doc. No. 10), is DENIED;

      2.     Defendant’s Motion for Summary Judgment, (Doc. No. 12), is

             GRANTED.

      3.     The Commissioner’s determination is AFFIRMED;

      4.     The Clerk of Court is directed to close this case.


                                           Signed: September 29, 2018




                                          12
